Citation Nr: 1022245	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-32 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

2.	Entitlement to service connection for a cervical spine 
disorder, to include               as secondary to service-
connected degenerative joint disease of the lumbosacral 
spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served in the Army Reserve from September 1980 up 
until retirement in June 2003. During this period of service, 
the Veteran had verified active duty for training (ACDUTRA) 
from September 1980 to November 1980, from August 16, 1986 to 
August 30, 1986, from November 16, 1990 to November 29, 1990, 
and from July 9, 1995 to July 21, 1995. 
        
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for anxiety disorder, 
and service connection for a cervical spine disorder, 
including secondary degenerative joint disease of the 
lumbosacral spine. 

The Board previously considered this case in August 2007. 
Initially, the Board observed that the RO in a June 2006 
Supplemental Statement of the Case (SSOC) had attempted to 
incorporate the issue of entitlement to service connection 
for PTSD into the claim for service connection for a 
psychiatric disorder. The Board decided to broaden the scope 
of the Veteran's claim for service connection for a 
psychiatric disorder so as to include claimed PTSD. Both this 
revised claim, and the claim for service connection for a 
cervical spine disorder were then remanded for additional 
development. 

Following the March 2008 re-certification of this case to the 
Board, additional evidence was received from the Veteran 
consisting of copies of lay statements from other 
individuals, copies of previously available medical records, 
and newly obtained service personnel records. The Veteran's 
designated representative has provided a waiver of RO initial 
consideration of this evidence. 38 C.F.R. §§ 20.800, 
20.1304(c) (2009). 


The issue of service connection for a cervical spine disorder 
is addressed in the REMAND portion of the decision below and 
is again REMANDED to the RO         via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The record does not establish a verified in-service 
stressor that occurred during a period of qualifying military 
service. 

2.	During the timeframe that the one verified stressor 
transpired, the Veteran primarily had INACDUTRA, as to which 
per applicable regulation, service connection is not 
available for a mental disorder which incurred during a 
period of inactive training. 

3.	There was one period of unverified ACDUTRA for an 11-day 
period in June 1981, which is not coincident with any 
specifically alleged in-service stressor. 

4.	There is no competent evidence upon which to determine 
that any psychiatric disability apart from PTSD is causally 
related to the Veteran's service. 


CONCLUSION OF LAW

The criteria are not met for service connection for a 
psychiatric disorder, to include PTSD. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through VCAA notice correspondence dated from February 2002 
through November 2007 pertaining to the claim being decided, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional          VA medical records, private treatment 
records and other Federal records.              See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore,                     a supplemental March 2006 
notice letter provided information concerning both     the 
disability rating and effective date elements of a pending 
claim for benefits.
The relevant notice information must have been timely sent. 
The Court in         Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). The initial February 2002 VCAA notice 
preceded issuance of the April 2003 RO rating decision 
denying service connection for an anxiety disorder. 
Meanwhile,                   the August 2004 notice on this 
issue did not comport with the definition of timely notice. 
There were additional post-adjudication notices sent with 
regard to the expanded claim for service connection for a 
psychiatric disorder, including PTSD. However, the Veteran 
has had an opportunity to respond to these subsequent VCAA 
notice letters in advance of the most recent March 2010 
Supplemental SOC (SSOC) readjudicating her claim. There is no 
objective indication of any further relevant information or 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, and VA outpatient records, 
as well as arranging for her to undergo VA examination.              
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Charles v. Principi,            16 Vet. App. 370 (2002). In 
furtherance of the claim, the Veteran has provided additional 
personnel records, private treatment records, and several lay 
statements from herself and third-party individuals. The 
Veteran has not requested a hearing   in connection with this 
matter. The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA, or for injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 
2009);                38 C.F.R. § 3.6 (2009).

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The specific criteria for establishing service connection for 
PTSD are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed         in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor. A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which provides that all 
psychiatric diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 
3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,           9 Vet. App. 389, 394-95 (1996). The 
available sources for corroboration of a claimed stressor are 
not necessarily limited to service records, but may also 
include other sources of evidence such as lay statements from 
third- party individuals.     See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only 
in service records, contrary to what was previously set forth 
under the VA Adjudication Manual, M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 
50.45(d) (1989)). 
 
Where a post-traumatic stress disorder claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. See 38 C.F.R. § 3.304(f)(3). 

In the present case the Board has given thorough and careful 
consideration to the evidence of record in light of the above 
regulatory criteria, and concludes that service connection 
for a psychiatric disorder, including PTSD has not been 
established. The Board has reviewed all pertinent findings as 
to a claimed psychiatric disorder, including but not limited 
to that of PTSD. What the record ultimately shows is that as 
to PTSD, there is a verified stressor of record, though no 
available basis to link that stressful incident to a 
diagnosis of PTSD inasmuch as the identified stressor 
transpired during a period in which the Veteran had a few 
instances of inactive duty training. As applicable law 
indicates, there is no basis for establishing service 
incurrence for a claimed disease (i.e., a psychiatric 
disorder) that occurred during a period of INACDUTRA. The 
Board's discretion in this regard is constrained by the 
applicable law. There was also an unverified 11-day period of 
ACDUTRA during the month of June 1981. However, the record 
does not conclusively establish the Veteran's involvement in 
these training exercises, and even if this were the case, the 
period of training is not contemporaneous with the specific 
occurrence of an alleged stressor. Moreover, as to the 
remaining portion of the claim, service connection for a 
generalized psychiatric disorder, there is no competent 
evidence to associate a disorder other than PTSD with the 
Veteran's military service. On these grounds, therefore, the 
Board is denying the instant claim. 

Records from the Veteran's service as a nurse in the Army 
Reserve indicate an initial period of ACDUTRA from September 
1980 to November 1980.                       The Veteran's 
account is that she then had INACDUTRA for a two-day period 
in June 1981, followed by similar two-day periods in July 
1981, October 1981, and February 1982. There are copies of 
Leave and Earnings Statements (LESs) from the Army Reserve 
which confirm that she had reserve duty on the dates in 
question. 

Of note, the Veteran's unit at the time, the 365th Evacuation 
Hospital, did undergo annual training for an 11-day period in 
June 1981 (unspecified as to whether ACDUTRA or INACDUTRA). 
The Veteran is listed on a May 1981 record as one of the 
individuals scheduled to undergo such training. However, the 
Veteran's LES for June 1981 only indicates payment for the 
identified two-day period of training (presumably, the 
verified INACDUTRA). 

Service records further indicate that the Veteran had ACDUTRA 
from August 16, 1986 to August 30, 1986. Thereafter, the 
365th Evacuation Hospital (to which the Veteran had returned 
after a temporary transfer) was mobilized to active duty in 
November 1990. The Veteran specifically was on active duty 
with this unit from November 21, 1990 up until November 29, 
1990. 

In January 1991, the Veteran was appointed as a Reserve 
Commissioned Officer            in the Army Reserve. As is 
apparent from additional personnel records, the Veteran later 
had ACDUTRA for a 13-day period in July 1995. The Veteran 
underwent military retirement in June 2003. 

The primary stressful incident the Veteran has alleged in 
support of service connection for PTSD, is that she 
experienced a pattern of physically and sexually abusive 
behavior perpetrated by her then husband (who himself was on 
active duty with the Army) while they were married from May 
1981 to November 1982. The Veteran describes several 
incidents in which her ex-husband sexually assaulted her, and 
she provides approximate dates where incidents such as this 
occurred as in May, November and December of 1981. Besides 
this pattern of sexually assaultive behavior, the Veteran 
describes instances of physical abuse, and constant verbal 
intimidation. She states that she eventually left this 
individual in November 1982, and apart from one instance of a 
child custody dispute has not had continuing contact with 
him. 

The Veteran further alleges that her diagnosis of 
anxiety/panic disorder is grounded in her experience in 
November 1990 in learning that her unit had been mobilized   
for preparation for service in Operation Desert Shield in the 
Persian Gulf.                      She described this 
incident through correspondence received in November 2003. 
When the Veteran later amended her claim to include service 
connection for PTSD, she identified this incident as 
aggravating her existing PTSD symptoms.                  The 
account provided by the Veteran is that when she learned of 
her unit's mobilization to be sent to the Persian Gulf, this 
was immediately distressing to her, specifically as she did 
not have any means to provide for childcare for her daughter 
if she indeed was sent to the Persian Gulf. This situation 
soon became apparent to the superior officers in the unit, 
who informed the Veteran that she needed to develop a 
childcare plan soon, and if not feasible she would be 
discharged from the military. The Veteran states that there 
was a significant amount of resentment towards her from other 
unit members that she would not likely be joining them on 
duty in the Persian Gulf. She herself felt torn between 
responsibilities to family and to the unit. Eventually, the 
Veteran's orders to go to the Persian Gulf were cut, and she 
remained in the military and was transferred to a different 
medical unit the 338th General Hospital. 

According to the Veteran, she experienced additional stress 
in that while in this  new unit she had a duty assignment in 
the office of a superior officer who routinely made sexually 
harassing remarks and unwelcome physical advances. He later 
left her alone once the Veteran became a commissioned officer 
in the Army Reserve.  In May 1991 she rejoined the 365th 
Evacuation Hospital. Later that year she began seeking 
treatment for anxiety-related symptoms.  

Medical evidence comprised of available STRs does not provide 
any reference to symptoms, diagnosis or treatment for a 
psychiatric disorder.

There is a November 1993 private psychiatrist's report of Dr. 
R.W. indicating an initial consultation for symptoms of 
anxiety, panic and social avoidance.                The 
impression at that time was of panic disorder with 
agoraphobia, and dysthymic disorder. This treatment provider 
remained the Veteran's treating psychiatrist for several 
years. 

More recently, this psychiatrist in a June 2007 letter 
expressed the opinion that          the Veteran's mental 
health symptoms of PTSD were likely caused by the abuse that 
she received from her ex-husband while in the military, and 
that the PTSD diagnosis encompassed a variety of other 
symptoms including panic disorder, agoraphobia, and 
dysthymia. 

The Veteran underwent a January 2010 VA Compensation and 
Pension examination by a psychiatrist. The Veteran's claims 
file was reviewed, and a mental health evaluation completed. 
The diagnosis provided was of PTSD, non-combat type     due 
to sexual and emotional abuse mainly that occurred during the 
Veteran's first marriage when married to an Army soldier. 
This condition was considered to have affected the Veteran 
ever since and to have contributed to mild occupational 
difficulties, severe interpersonal difficulties, and 
relationship difficulties and a lack of sexual intimacy 
during her second marriage.  

The Veteran's sister and father, and a family friend have 
each provided statements attesting to witnessing physically 
abusive behavior on the part of the Veteran's    ex-husband 
towards her while they were married. 

The Board has comprehensively reviewed all of the above. With 
regard to deciding the instant claim, the issue before the 
Board is one of service connection for a psychiatric 
disorder, including but not limited to PTSD. The claim as 
originally appealed was one for service connection for 
anxiety disorder. The issue of service connection for PTSD 
has since been incorporated into this matter, as this claimed 
condition likewise involves an underlying psychiatric 
disorder. The Board will presently address first entitlement 
to service connection for PTSD.  

As an initial matter, the evidence of record clearly 
substantiates a current clinical diagnosis of PTSD. This is 
demonstrated based upon the January 2010 VA psychiatric 
examination, and the consistent private treatment records. 
The medical diagnosis of a claimed disability is a 
fundamental element of a valid claim for service connection. 
The first criterion to establish service connection is 
competent evidence of the current disability claimed. See 
Moore v. Nicholson, 21 Vet. App. 211, 215 (2007); Hicks v. 
West, 12 Vet. App. 86, 89 (1998). See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). Thus, the Board's analysis proceeds to the 
second element of a claim for service connection for PTSD, 
that of whether there is a verified in-service stressor. See 
38 C.F.R. § 3.304(f). The Board will consider each alleged 
stressful incident in turn.

The primary incident that the Veteran has identified as the 
basis for her claim is the pattern of sexually and physically 
abusive behavior directed towards her by her     ex-husband 
during their marriage in the early-1980s. This is essentially 
a claim for service connection for PTSD premised upon alleged 
military sexual trauma. As to the occurrence of the events 
set forth, the validity of what has been asserted is not 
being questioned, given in significant part the statements of 
friends and family members that there was a pattern of 
physical abuse. The Veteran's own account of events is fully 
credible. It is readily apparent also that on VA examination 
in January 2010, the examination provider after an extensive 
medical history review, and interview of the Veteran, 
believed that the Veteran had PTSD due to the experiences 
related to her first marriage.               

What is further required of any claimed stressor in support 
of service connection for PTSD nonetheless is that the event 
in question have a direct originating link to a qualifying 
period of military service. A claimed stressor, as with any 
other alleged incident to substantiate a claim for VA 
disability compensation, must have originated in the "line 
of duty." The line of duty requirement itself has been 
interpreted broadly. There is a legal presumption that an 
injury or disease happened in the line of duty, if it 
occurred during active military service and was not related 
to willful misconduct. See 38 U.S.C.A. § 105(a). See also 
Hickson v. Shinseki,          23 Vet. App. 394, 397 (2010), 
citing Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004). By this standard, the finding of a stressor involving 
one's marital relationship would still involve an event 
within the "line of duty" provided it were coincident with 
a qualifying period of military service. 

The question remains however as to whether the Veteran in 
this case had qualifying service during the time period when 
the claimed stressor transpired. To this effect, throughout 
the parties' marriage from May 1981 to November 1982 the 
Veteran had four to five two-day periods of INACDUTRA. There 
is indication her unit may have participated in an 11-day 
period of annual training in June 1981, which may have been 
other than INACDUTRA. However, this would have been a single               
11-day time period which was not simultaneous with the date 
of an alleged stressor. The Veteran has not indicated or 
suggested in any manner that she experienced a stressor 
related to her marital relationship during a period of 
ACDUTRA, or for that matter a period of active military 
service. In any event, there is no indication from pay 
records that the Veteran was part of the 11-day period of 
training exercises, even if there were a verified in-service 
stressor which had transpired during this time period. The 
Board finds probative also that in her own November 2009 
statement summarizing her military service history, the 
Veteran only mentions having had INACDUTRA during the month 
of June 1981. 

In summary, the evidence shows the likelihood that the 
Veteran had INACDUTRA during the time periods in which she 
describes the occurrence of any claimed stressor involving 
her marital relationship. The applicable regulation directly 
prescribes that for INACDUTRA, service connection is 
available only for injury sustained in service, not for a 
disease. See 38 C.F.R. § 3.6. McManaway v. West,   13 Vet. 
App. 60, 67 (1999), citing Brooks v. Brown, 5 Vet. App. 484, 
485 (1993). Under this requirement, this would necessarily 
exclude mental disorders coincident with a period of 
INACDUTRA, as a mental disorder constitutes a type of disease 
and not a precipitating injury. Thus, the claimed basis for 
onset of mental health symptomatology in this case cannot 
provide a predicate for service connection given the limited 
extent of military duty during the relevant time period. As a 
result, while the veracity of the Veteran's allegations are 
not in question, there is not a sufficient association 
between the claimed incident and a qualifying period of 
military service. The criteria on when an event related to 
INACDUTRA may be deemed the basis for service connection is 
binding upon the Board's adjudication of this claim. See 38 
U.S.C.A. § 7104(c).

The additional claimed stressors have also been considered in 
relation to the issue of service connection for PTSD. As the 
remaining claimed stressful incidents are unrelated to 
participation in combat, they must be independently 
corroborated through objective means. The Veteran has 
described having had anxiety involving her impending 
deployment to the Persian Gulf in 1990, followed by further 
stress incited by her inability to fulfill this deployment 
for reasons of resolving a childcare situation. This in 
itself while it may indeed have been a stressful situation, 
is not an inherently verifiable event by service records, or 
other objective means. There is also no corroborating 
evidence to substantiate that the Veteran experienced acute 
stress or fear from this incident that would otherwise meet 
the criteria of a verifiable stressor. The Board is aware 
that the sufficiency of a stressor is not within the purview 
of legal determination, and is a medical question. It remains 
the case however for present purposes, that there is no 
objective verification whatsoever of the events the Veteran 
has claimed in this regard. Similarly, there is unfortunately 
no objective verification of what the Veteran has described 
as a pattern of harassment from a superior officer. This 
incident also constitutes an unverified event, and thus is 
not the type of stressful incident upon which a claim for 
service connection for PTSD might be predicated. 

Turning to the issue of service connection for a psychiatric 
disorder besides PTSD, the Board finds that there is no 
competent evidence linking any such additional psychiatric 
disorder to an incident of the Veteran's military service. 
The Veteran has been diagnosed with anxiety disorder and 
agoraphobia, in addition to PTSD. However, there is no 
corresponding diagnosis of the same during a qualifying 
period of service. As indicated, moreover, most of the 
relevant time periods of service constituted INACDUTRA, 
during which incurrence of a mental disorder cannot provide 
the basis for service connection. The potential basis for 
recovery would have to encompass a mental disorder incurred 
during active duty, or ACDUTRA. In this regard, the Veteran 
had some instances of active duty and ACDUTRA. The Veteran 
does contend that she developed an anxiety disorder    due to 
her temporary period of mobilization to active duty for a 9-
day period in           November 1990 in preparation for 
transfer to the Persian Gulf. However, no anxiety disorder 
was diagnosed during this time, nor does the likelihood of 
such symptomatology having begun at that time seem strong 
given that the Veteran  never actually deployed to the 
Persian Gulf, and was able to effectively resolve her 
childcare situation. Nor has any medical treatment provider 
post-service attributed an anxiety disorder to the Veteran's 
1990 preparation for a unit transfer. To the extent the 
etiology of anxiety-related symptoms have been discussed, 
this has been attributed to other underlying causes, 
including the difficulties stemming from           the 
Veteran's first marriage. While there is evidence of a 
current disability comprised of an anxiety disorder, there is 
no competent evidence linking this or a similar psychiatric 
condition to an incident of the Veteran's service. The 
presence of a causal nexus to service is an essential element 
to establish service connection for a claimed disability. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); Hickson, supra. See, too, Duenas v. 
Principi,           18 Vet. App. 512, 516 (2004). In this 
instance, the criterion of a nexus between an anxiety 
disorder and military service is not met.

In summary, the claim on appeal as it relates to PTSD, must 
be denied inasmuch as the Veteran did not have qualifying 
service contemporaneous with the occurrence of a verified in-
service stressor. The record has been further reviewed as to 
availability of service connection for a psychiatric 
disability other than PTSD, and there is no competent 
evidence to establish the requisite causal relationship 
between such a disorder and the Veteran's service. 

For these reasons, the Board is denying the claim for service 
connection for a psychiatric disorder, including PTSD. The 
preponderance of the evidence is against this claim, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski,          1 Vet. App. 49, 55 
(1990).     


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied. 









REMAND

The Board finds that a remand of the claim for service 
connection for a cervical spine disorder is warranted, to 
obtain a properly informed medical opinion as to   the likely 
etiology of this condition. 

Service medical history is absent reference to specific 
diagnosis or treatment of a condition involving the cervical 
spine. 

There is of record a February 2001 Line of Duty (LOD) 
determination report after a January 2001 low back injury 
during an Army Physical Fitness Test sit-up regimen. The 
nature of the injury was described as low back strain. The 
injury was deemed to have occurred in the line of duty. The 
Veteran was later placed on a two-week temporary profile.

The preceding LOD report form indicates that the dates of 
training were from January 6, 2001 to January 7, 2001. The 
record does not specify the type of training. However, 
regardless of whether ACDUTRA or INACDUTRA, under applicable 
regulations service connection would be available for an 
injury incurred during either type of training. See 38 C.F.R. 
§ 3.6. 

The Veteran alleges in furtherance of the claim for service 
connection for a cervical spine disorder that this condition 
was incurred in service, or in the alternative developed 
secondary to already service-connected degenerative joint 
disease of the lumbosacral spine.

The Veteran underwent an August 2006 VA orthopedic 
examination. The diagnosis was degenerative disc disease of 
the cervical spine with disc herniation and osteophytes; and 
degenerative joint disease of the lumbar spine with spinal 
stenosis and facet hypertrophy. The VA examiner further 
commented that the cervical spine condition started in the 
early 1990s and the low back pain started much later in 
January 2001, and that therefore it was at least as likely as 
not that the cervical spine condition was not secondary to 
the lumbar spine condition. 

The Veteran subsequently indicated in correspondence 
supporting her claim that  the August 2006 VA examiner 
premised his opinion on an inaccurate history.       She 
contended that she had never described an onset of neck pain 
in the 1990s, and that instead this symptomatology began on 
or after her January 2001 injury performing situps. The Board 
in its August 2007 remand directed that the RO schedule the 
Veteran for a new VA medical examination based upon an 
informed assessment of medical history, including with regard 
to the Veteran's own reported history. 

Upon re-examination in January 2010, the VA examiner 
considered the Veteran's history that in 2001 she injured her 
neck doing sit-ups. After physical examination, the diagnosis 
was cervical disc herniation, C5-C6 with foraminal stenosis.             
The examiner then expressed the following opinion on 
etiology:

	It is at least as likely as not the Veteran's cervical 
spine condition  
        started while she was on active duty in 2001, when she 
injured her 
        neck. The rationale for this at least, through the 
history of the Veteran,
        [is] there is a present diagnosis and there is a nexus 
of the two. 
        In addition, the Veteran denies any other intercurrent 
injuries of 
        worker's compensation case, motor vehicle accident, 
sports injury. 
        This examiner was able to find notes, dating back to 
2005, documenting 
        the cervical spine condition. 
        
It is apparent that the January 2010 VA orthopedic examiner 
did not directly review the January 2001 Line of Duty report 
identifying what the Veteran claims is a relevant 
precipitating injury, that of having injured the low back 
while doing situps. This report is clearly limited in scope 
to a lower back injury. The examiner's knowledge of the 
incident comes only from the Veteran's own history. That            
does not mean the Veteran could not have simultaneously 
injured the low back and neck regions; only, that the Line of 
Duty report should have been before the VA examiner in order 
to render any type of informed opinion. The January 2001 
injury as documented was not one that directly involved just 
the neck region. See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (discussing absence of probative value attributable to 
a medical opinion where it is based upon an inaccurate 
factual premise). Hence, the Board finds that this case 
should be returned to the January 2010 examiner to offer an 
opinion as to whether the Veteran's cervical spine disorder 
is due to service, or service-connected disability, based 
upon a comprehensive review of the record. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of January 2010 for the 
cervical spine, and request a supplemental 
opinion. The VA examiner should address 
whether            the Veteran's cervical 
spine disorder is at least as likely  as 
not (i.e., 50 percent or greater 
probability) etiologically related to an 
incident of the Veteran's service, based 
upon the documented January 2001 Line of 
Duty report pertaining to a low back 
injury, as well as the Veteran's reported 
history. The VA examiner should further 
comment upon whether that the Veteran's 
diagnosed cervical spine disorder is 
etiologically related to her service-
connected degenerative joint disease of 
the lumbosacral spine. The examiner should 
consider both initial causation of the 
cervical spine disorder by the service-
connected low back disorder, and the 
possibility that the Veteran's cervical 
spine disorder has been permanently 
aggravated by the same. For purposes of 
this analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to 
the natural disease process.  

Provided that the January 2010 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen her previously, and that addresses 
the inquiries set forth above regarding 
the etiology of the disability claimed.

2.	The RO should then review the claims 
file.                      If the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim for service connection for a 
cervical spine disorder in light of all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim. Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


